

 
 
Exhibit 10.4
 
AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
CHARTER COMMUNICATIONS HOLDING COMPANY, LLC
 
(a Delaware Limited Liability Company)
 
 
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended from
time to time, this “Agreement”) is entered into as of November 30, 2009 among
Charter Communications, Inc., a Delaware corporation (“CCI”), Charter
Investment, Inc, a Delaware corporation (“CII”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (the “Company”).
 
 
WITNESSETH:
 
 
WHEREAS, a Certificate of Formation (as amended from time to time, the
“Certificate”) of the Company was filed in the office of the Secretary of State
of the State of Delaware on May 25, 1999.  The Company was formed and has
heretofore been operated pursuant to the Limited Liability Company Agreement,
entered into and made effective as of May 25, 1999 by CII, as amended and
restated numerous times, most recently by that certain Amended and Restated
Limited Liability Company Agreement, dated as of January 1, 2001, among CII,
Vulcan Cable III Inc., CCI and certain other investors (the “Existing LLC
Agreement”).
 
 
WHEREAS, on March 27, 2009, CCI, CII and certain direct and indirect
subsidiaries of CCI, including the Company (collectively, the “Debtors”), filed
petitions for relief under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”).
 
 
WHEREAS, the Debtors filed a joint plan of reorganization (the “Joint Plan”)
which, pursuant to the Bankruptcy Code, was confirmed by an order, entered
November 17, 2009 (the “Confirmation Order”), of the Bankruptcy Court.
 
 
WHEREAS, pursuant to the Joint Plan, among other things, and on the effective
date thereof (the “Effective Date”) (i) all of CII’s existing membership
interests in the Company are being cancelled, other than a 1% interest to be
retained by CII (the “Retained Interest”), (ii) CCI will hold all of the
membership interests in the Company other than the Retained Interest, (iii) the
parties are confirming CCI as manager of the Company, and (iv) CCI, CII and Paul
G. Allen (“Mr. Allen”) are entering into an agreement (the “New Exchange
Agreement”), pursuant to which,
 

--------------------------------------------------------------------------------


 
among other things, CII and Mr. Allen shall have the right, exercisable at their
election at any time and from time to time, to exchange, directly or indirectly,
all or any portion of the Retained Interest for common stock of CCI in
accordance with the New Exchange Agreement.
 
 
WHEREAS, the Confirmation Order provides, among other things, for the amendment
and restatement of the Existing LLC Agreement on the terms set forth herein, and
the parties desire to amend and restate the Existing LLC Agreement on such
terms.
 
 
NOW, THEREFORE, in consideration of the terms and provisions set forth herein,
the benefits to be gained by the performance thereof and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree to amend and restate the Existing LLC Agreement as follows:
 
 
SECTION 1. General.
 
 
(a) Formation. Effective as of the date and time of filing of the Certificate in
the office of the Secretary of State of the State of Delaware, the Company was
formed as a limited liability company under the Delaware Limited Liability
Company Act, 6 Del. C. § 18-101, et. seq., as amended from time to time (the
“Act”). Except as expressly provided herein, the rights and obligations of the
Members (as defined in Section 1(h)) in connection with the regulation and
management of the Company shall be governed by the Act.
 
 
(b) Name. The name of the Company shall be “Charter Communications Holding
Company, LLC.” The business of the Company shall be conducted under such name or
any other name or names that the Manager (as defined in Section 4(a)(i) hereof)
shall determine from time to time.
 
 
(c) Registered Agent. The address of the registered office of the Company in the
State of Delaware shall be c/o Corporation Service Company, 2711 Centerville
Road, Suite 400, Wilmington, Delaware 19808. The name and address of the
registered agent for service of process on the Company in the State of Delaware
shall be Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808. The registered office or registered agent of the
Company may be changed from time to time by the Manager.
 
 
(d) Principal Office. The principal place of business of the Company shall be at
12405 Powerscourt Drive, St. Louis, MO 63131. At any time, the Manager may
change the location of the Company’s principal place of business.
 
 
(e) Term. The term of the Company commenced on the date of the filing of the
Certificate of Formation in the office of the Secretary of State of the State of
Delaware, and the
 

--------------------------------------------------------------------------------


 
Company will have perpetual existence until dissolved and its affairs wound up
in accordance with the provisions of this Agreement.
 
 
(f) (Intentionally Omitted).
 
 
(g) Qualification; Registration. The Manager shall cause the Company to be
qualified, formed or registered under assumed or fictitious name statutes or
similar laws in any jurisdiction in which the Company transacts business and in
which such qualification, formation or registration is required or desirable.
The Manager, as an authorized person within the meaning of the Act, shall
execute, deliver and file any certificates (and any amendments and/or
restatements thereof) necessary for the Company to qualify to do business in a
jurisdiction in which the Company may wish to conduct business.
 
 
(h) Voting. Each member of the Company (if there is only one member of the
Company, the “Member”; or if there are more than one, the “Members”) shall have
one vote (a “Vote”) as to any matter under the Act or this Agreement that
requires the vote, approval or consent of the Members for each one percentage
point of Percentage Interest (as defined in Section 7) held by such Member
(totaling 100 Votes for all Members) (any fraction of such a percentage point
shall be entitled to an equivalent fraction of a Vote). Any vote, approval or
consent as to any matter under the Act or this Agreement by a Member may be
evidenced by such Member’s execution of any document or agreement (including
this Agreement or an amendment hereto) which would otherwise require as a
precondition to its effectiveness such vote, approval or consent of the Members.
 
 
SECTION 2. Purposes. The Company was formed for the object and purpose of, and
the nature of the business to be conducted by the Company is, engaging in any
lawful act or activity for which limited liability companies may be formed under
the Act.
 
 
SECTION 3. Powers. The Company shall have all powers necessary, appropriate or
incidental to the accomplishment of its purposes and all other powers conferred
upon a limited liability company pursuant to the Act.
 
 
SECTION 4. Management.
 
 
(a)           Management by Manager.
 
 
i) The Members hereby confirm CCI, or its successor-in-interest that acquires
directly or indirectly substantially all of the assets or business of CCI, as
the Company’s manager (the “Manager”). CCI shall be the Manager until a simple
majority of the Votes elects otherwise or until its earlier resignation. No
other person may be elected as Manager without the approval of
 

--------------------------------------------------------------------------------


 
a simple majority of the Votes (for purposes of this Agreement, to the extent
the context requires, the term “person” refers to both individuals and
entities).  Except as otherwise required by applicable law and as provided below
with respect to the Board (if applicable) and except for such matters which
require the approval of the Members under this Agreement or applicable law, the
powers of the Company shall at all times be exercised by or under the authority
of, and the business, property and affairs of the Company shall be managed by,
or under the direction of, the Manager. The Manager is a “manager” of the
Company within the meaning of the Act. Any person appointed as Manager shall
accept its appointment by execution of a consent to this Agreement.
 
 
ii) The Manager shall be authorized to elect, remove or replace directors and
officers of the Company, who shall have such authority with respect to the
management of the business and affairs of the Company as set forth herein or as
otherwise specified by the Manager in the resolution or resolutions pursuant to
which such directors or officers were elected.
 
 
iii) Except as otherwise required by this Agreement or applicable law, the
Manager shall be authorized to execute or endorse any check, draft, evidence of
indebtedness, instrument, obligation, note, mortgage, contract, agreement,
certificate or other document on behalf of the Company without the consent of
any Member or other person.
 
 
iv) No annual or regular meetings of the Manager or the Members are required.
The Manager and Members may, by written consent, take any action which it or
they are otherwise required or permitted to take at a meeting.
 
 
v) The Manager’s duty of care in the discharge of its duties to the Company and
the Members is limited to discharging its duties in good faith, with the care a
director of a Delaware corporation would exercise under similar circumstances,
in the manner it reasonably believes to be in the best interests of the Company
and its Members.
 
 
vi) Except as required by the Act, no Manager shall be liable for the debts,
liabilities and obligations of the Company, including without limitation any
debts, liabilities and obligations under a judgment, decree or order of a court,
solely by reason of being a manager of the Company.
 
 
(b) Consent Required.
 
 
i) The affirmative vote, approval, consent or ratification of the Manager shall
be required to:
 
 
(1) alter the primary purposes of the Company as set forth in Section 2;
 
 

--------------------------------------------------------------------------------


 
(2) issue membership interests in the Company to any Person and admit such
Person as a member;
 
 
(3) do any act in contravention of this Agreement or any resolution of the
members, or cause the Company to engage in any business not authorized by the
Certificate or the terms of this Agreement or that which would make it
impossible to carry on the usual course of business of the Company;
 
 
(4) enter into or amend any agreement which provides for the management of the
business or affairs of the Company by a person other than the Manager;
 
 
(5) change or reorganize the Company into any other legal form;
 
 
(6) amend this Agreement;
 
 
(7) approve a merger or consolidation with another person;
 
 
(8) sell all or substantially all of the assets of the Company;
 
 
(9) change the status of the Company from one in which management is vested in
the Manager to one in which management is vested in the members or in any other
manager, other than as may be delegated to the Board and the officers hereunder;
 
 
(10) possess any Company property or assign the rights of the Company in
specific Company property for other than a Company purpose;
 
 
(11) operate the Company in such a manner that the Company becomes an
“investment company” for purposes of the Investment Company Act of 1940;
 
 
(12) except as otherwise provided or contemplated herein, enter into any
agreement to acquire property or services from any person who is a director or
officer of the Company;
 
 
(13) settle any litigation or arbitration with any third party, any Member, or
any affiliate of any Member, except for any litigation or arbitration brought or
defended in the ordinary course of business where the present value of the total
settlement amount or damages will not exceed Fifty Million Dollars
($50,000,000);
 

--------------------------------------------------------------------------------


 
(14) subject to the additional restrictions set forth in Section 4(b)(ii)(6) and
Section 13, materially change any of the tax reporting positions or elections of
the Company;
 
 
(15) make or commit to any expenditures which, individually or in the aggregate,
exceed or are reasonably expected to exceed the Company’s total budget (as
approved by the Manager) by the greater of 5% of such budget or Five Million
Dollars ($5,000,000); or
 
 
(16) make or incur any secured or unsecured indebtedness which, individually or
in the aggregate, exceeds Fifty Million Dollars ($50,000,000), provided that
this restriction shall not apply to (i) any refinancing of or amendment to
existing indebtedness which does not increase total borrowing, (ii) any
indebtedness to (or guarantee of indebtedness of) any company controlled by or
under common control with the Company (“Intercompany Indebtedness”), (iii) the
pledge of any assets to support any otherwise permissible indebtedness of the
Company or any Intercompany Indebtedness or (iv) indebtedness necessary to
finance a transaction or purchase approved by the Manager.
 
 
ii) In addition to the foregoing, at any time prior to January 1, 2010, one
hundred percent (100%) of the Votes shall be required to:
 
 
(1) issue limited liability company interests in the Company to any person or
enter into any agreement, understanding or arrangement to do so;
 
 
(2) change or reorganize the Company into any other legal form;
 
 
(3) approve a merger or consolidation of the Company with another person or
enter into any agreement, understanding or arrangement to do so;
 
 
(4) sell all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole or enter into any agreement, understanding or
arrangement to do so;
 
 
(5) voluntarily dissolve the Company;
 
 
(6) amend Exhibit C hereto, change the classification of the Company to other
than a partnership or an entity disregarded from its owner for federal, state
and local tax purposes, or materially change any of the tax reporting positions
or elections of the Company; or
 
 
(7) engage in any other transaction reasonably expected to result in income or
gain being allocated to CII for United States federal income tax purposes that
is outside the ordinary course of business with respect to the operation of the
Company and its direct and
 

--------------------------------------------------------------------------------


 
indirect subsidiaries or enter into any agreement, understanding or arrangement
to do any of the foregoing.
 
 
iii) Each of the events described in the foregoing clauses (1) through (7) of
Section 4(b)(ii) are referred to herein as a “Gain Recognition Event.”  From and
after January 1, 2010, for so long as CII or another Allen Entity is a Member,
if the Manager determines in good faith that a Gain Recognition Event is
reasonably likely to occur, the Manager shall provide prompt written notice to
CII of the nature and terms of such Gain Recognition Event and the anticipated
timing thereof.
 
 
(c) Board of Directors; Meetings.
 
 
i) Board of Directors.  Notwithstanding Section 4(a), the Manager may delegate
its powers to manage the business of the Company to a Board of Directors (the
“Board”), which, subject to the resolutions adopted by the Manager from time to
time, shall have the authority to exercise all such powers of the Company and do
all such lawful acts and things as may be done by the Manager and as are not by
statute or by this Agreement required to be exercised or done only by the
Manager.  Except for the rights and duties that are assigned to officers of the
Company, the rights and duties of the directors may not be assigned or delegated
to any person.  The number of directors shall be determined by the Manager and
may be changed form time to time by the Manager.  Each director shall be
appointed by the Manager and shall serve in such capacity until the earlier of
his or her resignation or removal (with or without cause) or replacement by the
Manager.  At the date hereof, there are no directors of the Company.
 
 
ii) Regular Meetings. Regular meetings of the Board may be held without notice
at such time and at such place as shall from time to time be determined by the
Board, but not less often than annually.
 
 
iii) Special Meetings. Special meetings of the Board may be called by the
President or any director on twenty-four (24) hours’ notice to each director;
special meetings shall be called by the President or Secretary in like manner
and on like notice on the written request of Members holding a simple majority
of the Votes. Notice of a special meeting may be given by facsimile. Attendance
in person of a director at a meeting shall constitute a waiver of notice of that
meeting, except when the director objects, at the beginning of the meeting, to
the transaction of any business because the meeting is not duly called or
convened.
 
 
iv) Telephonic Meetings. Directors may participate in any regular or special
meeting of the Board, by means of conference telephone or similar communications
equipment, by means of which all persons participating in the meeting can hear
each other. Participation in a meeting pursuant to this Section 4(d)(iv) will
constitute presence in person at such meeting.
 

--------------------------------------------------------------------------------


 
v) Quorum. At all meetings of the Board, a majority of the directors shall
constitute a quorum for the transaction of business, and the act of a majority
of the directors present at any meeting at which there is a quorum shall be the
act of the Board, except as may be otherwise specifically provided by statute,
the Certificate or this Agreement. If a quorum is not present at any meeting of
the Board, the directors present thereat may adjourn the meeting from time to
time until a quorum shall be present. Notice of such adjournment shall be given
to any director not present at such meeting.
 
 
vi) Action Without Meeting. Unless otherwise restricted by the Certificate or
this Agreement, any action required or permitted to be taken at any meeting of
the Board may be taken without a meeting if all directors consent thereto in
writing and such written consent is filed with the minutes of proceedings of the
Board.
 
 
vii) Actions of Manager Controls.  No action, authorization or approval of the
Board shall be required, necessary or advisable for the taking of any action by
the Company that has been approved by the Manager.  In the event that any action
of the Manager conflicts with any action of the Board or any other person or
entity, the action of the Manager shall control.
 
 
(d) Director’s Duty of Care. Each director’s duty of care in the discharge of
his or her duties to the Company and the Members is limited to discharging his
duties in good faith, with the care a director of a Delaware corporation would
exercise under similar circumstances, in the manner he or she reasonably
believes to be in the best interests of the Company and its Members.
 
 
SECTION 5. Officers.
 
 
(a) Officers. The Company shall have such officers as may be necessary or
desirable for the business of the Company. The officers may include a Chairman
of the Board, a President, a Treasurer and a Secretary, and such other
additional officers, including one or more Vice Presidents, Assistant
Secretaries and Assistant Treasurers as the Manager, the Board, the Chairman of
the Board, or the President may from time to time elect. Any two or more offices
may be held by the same individual.  At the date hereof, the officers of the
Company are set forth on Exhibit A hereto.
 
 
(b) Election and Term. The President, Treasurer and Secretary shall, and the
Chairman of the Board may, be appointed by and shall hold office at the pleasure
of the Manager or the Board. The Manager, the Board, or the President may each
appoint such other officers and agents as such person shall deem desirable, who
shall hold office at the pleasure of the Manager, the Board, or the President,
and who shall have such authority and shall perform such duties as from time to
time shall, subject to the provisions of Section 5(d) hereof, be prescribed by
the Manager, the Board, or the President.
 

--------------------------------------------------------------------------------


 
(c) Removal. Any officer may be removed by the action of the Manager or the
action of at least a majority of the directors then in office, with or without
cause, for any reason or for no reason. Any officer other than the Chairman of
the Board, the President, the Treasurer or the Secretary may also be removed by
the Chairman of the Board or the President, with or without cause, for any
reason or for no reason.
 
 
(d) Duties and Authority of Officers.
 
 
i) President. The President shall be the chief executive officer and (if no
other person has been appointed as such) the chief operating officer of the
Company; shall (unless the Chairman of the Board elects otherwise) preside at
all meetings of the Members and Board; shall have general supervision and active
management of the business and finances of the Company; and shall see that all
orders and resolutions of the Board or the Manager are carried into effect;
subject, however, to the right of the directors to delegate any specific powers
to any other officer or officers. In the absence of direction by the Manager,
Board, or the Chairman of the Board to the contrary, the President shall have
the power to vote all securities held by the Company and to issue proxies
therefor. In the absence or disability of the President, the Chairman of the
Board (if any) or, if there is no Chairman of the Board, the most senior
available officer appointed by the Manager or the Board shall perform the duties
and exercise the powers of the President with the same force and effect as if
performed by the President, and shall be subject to all restrictions imposed
upon him.
 
 
ii) Vice President. Each Vice President, if any, shall perform such duties as
shall be assigned to such person and shall exercise such powers as may be
granted to such person by the Manager, the Board or by the President of the
Company. In the absence of direction by the Manager, the Board or the President
to the contrary, any Vice President shall have the power to vote all securities
held by the Company and to issue proxies therefor.
 
 
iii) Secretary. The Secretary shall give, or cause to be given, a notice as
required of all meetings of the Members and of the Board. The Secretary shall
keep or cause to be kept, at the principal executive office of the Company or
such other place as the Board may direct, a book of minutes of all meetings and
actions of directors and Members. The minutes shall show the time and place of
each meeting, whether regular or special (and, if special, how authorized and
the notice given), the names of those present at Board meetings, the number of
Votes present or represented at Members’ meetings, and the proceedings thereof.
The Secretary shall perform such other duties as may be prescribed from time to
time by the Manager or the Board and may be assisted in his or her duties by any
Assistant Secretary who shall have the same powers of the Secretary in absence
of the Secretary.
 
 
iv) Treasurer. The Treasurer shall have custody of the Company funds and
securities and shall keep or cause to be kept full and accurate accounts of
receipts and disbursements in books of the Company to be maintained for such
purpose; shall deposit all moneys and other valuable effects of the Company in
the name and to the credit of the Company in
 

--------------------------------------------------------------------------------


 
depositories designated by the Manager or the Board; and shall disburse the
funds of the Company as may be ordered by the Manager or the Board.
 
 
v) Chairman of the Board. The Chairman of the Board, if any, shall perform such
duties as shall be assigned, and shall exercise such powers as may be granted to
him or her by the Manager or the Board.
 
 
vi) Authority of Officers. The officers, to the extent of their powers set forth
in this Agreement or otherwise vested in them by action of the Manager or the
Board not inconsistent with this Agreement, are agents of the Company for the
purpose of the Company’s business and the actions of the officers taken in
accordance with such powers shall bind the Company.
 
 
SECTION 6. Members.
 
 
(a) Members. The Members of the Company shall be set forth on Exhibit B hereto
as amended from time to time. At the date hereof, CCI and CII are the only
Members. Neither CCI nor CII are required to make any capital contribution to
the Company; however, CCI may make capital contributions to the Company at any
time in its sole discretion (for which its capital account balance shall be
appropriately increased). Each Member shall have a capital account in the
Company, the balance of which, at the date hereof, is reflected on Exhibit B
hereto, which capital account balance shall be adjusted from time to time in
accordance with the provisions set forth on Exhibit C hereto. The provisions of
this Agreement, including this Section 6, are intended to benefit the Members
and, to the fullest extent permitted by law, shall not be construed as
conferring any benefit upon any creditor of the Company. Notwithstanding
anything to the contrary in this Agreement, neither CCI nor CII shall have any
duty or obligation to any creditor of the Company to make any contribution to
the Company.
 
 
(b) Admission of Members. Other persons may be admitted as Members from time to
time pursuant to the provisions of this Agreement, including Section 4(b). In
such event, this Agreement may be amended as appropriate in accordance with the
provisions of Section 15(b) to establish the rights and responsibilities of the
Members and to govern their relationships.
 
 
(c) Limited Liability. Except as required by the Act, no Member shall be liable
for the debts, liabilities and obligations of the Company, including without
limitation any debts, liabilities and obligations of the Company under a
judgment, decree or order of a court, solely by reason of being a member of the
Company.
 
 
(d) Competing Activities. Notwithstanding any duty otherwise existing at law or
in equity, (i) neither a Member nor a Manager of the Company, or any of their
respective affiliates, partners, members, shareholders, directors, managers,
officers or employees, shall be expressly or impliedly restricted or prohibited
solely by virtue of this Agreement or the relationships created
 

--------------------------------------------------------------------------------


 
hereby from engaging in other activities or business ventures of any kind or
character whatsoever and (ii) except as otherwise agreed in writing or by
written Company policy, each Member and Manager of the Company, and their
respective affiliates, partners, members, shareholders, directors, managers,
officers and employees, shall have the right to conduct, or to possess a direct
or indirect ownership interest in, activities and business ventures of every
type and description, including activities and business ventures in direct
competition with the Company.
 
 
(e) Bankruptcy. Notwithstanding any other provision of this Agreement, the
bankruptcy (as defined in the Act) of a Member shall not cause the Member to
cease to be a member of the Company and, upon the occurrence of such an event,
the Company shall continue without dissolution.
 
 
SECTION 7. Units; Percentage Interests. The Company has only one class of units
(“Units”) representing membership interests in the Company, which entitle the
Members to certain rights as set forth in this Agreement.  The number of Units
held by each Member, at the date hereof, is set forth on Exhibit B hereto.  For
purposes of this Agreement, “Percentage Interest” shall mean (a) with respect to
CII (or its permitted transferees), a fraction expressed as a percentage (x) the
numerator of which is the number of Available Exchange Shares (as defined in the
New Exchange Agreement) from time to time, and (y) the denominator of which is
the sum of (I) 111,990,247, plus (II) the number of Available Exchange Shares
from time to time, plus (III) the number of additional shares of CCI common
stock (if any) issued after the Effective Date (other than in connection with
exercise of the Exchange Option under the New Exchange Agreement) so long as all
of the proceeds (if any) of such issuance (net of underwriting discounts and
commissions) are contributed to the Company or any of the Company’s wholly owned
direct or indirect subsidiaries, and (b) with respect to CCI, one-hundred
percent (100%) minus the percentage calculated pursuant to clause (a) of this
definition.
 
 
SECTION 8. Distributions. The Company may from time to time distribute to the
Members such amounts in cash and other assets as shall be determined by the
Members acting by simple majority of the Votes.  Each such distribution
(including liquidating distributions) shall be divided among the Members in
accordance with their respective Percentage Interests.  Notwithstanding that the
assets of the Company remaining after payment of or due provision for all debts,
liabilities, and obligations of the Company may be insufficient to return the
capital contributions or share of the Company’s profits reflected in such
Member’s positive capital account balance, a Member shall have no recourse
against the Company or any other Member. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to make
a distribution to the Members on account of their interest in the Company if
such distribution would violate the Act or any other applicable law.
 
 
SECTION 9. Allocations. The profits and losses of the Company shall be allocated
to the Members in accordance with the provisions set forth on Exhibit C hereto.
 
 
SECTION 10. Dissolution; Winding Up.
 

--------------------------------------------------------------------------------


 
(a) Dissolution. The Company shall be dissolved upon (i) the adoption of a plan
of dissolution by the Members acting by unanimity of the Votes and the approval
of the Manager or (ii) the occurrence of any other event required to cause the
dissolution of the Company under the Act.
 
 
(b) Effective Date of Dissolution. Any dissolution of the Company shall be
effective as of the date on which the event occurs giving rise to such
dissolution, but the Company shall not terminate unless and until all its
affairs have been wound up and its assets distributed in accordance with the
provisions of the Act and the Certificate is cancelled.
 
 
(c) Winding Up. Upon dissolution of the Company, the Company shall continue
solely for the purposes of winding up its business and affairs as soon as
reasonably practicable. Promptly after the dissolution of the Company, the
Manager shall immediately commence to wind up the affairs of the Company in
accordance with the provisions of this Agreement and the Act. In winding up the
business and affairs of the Company, the Manager may, to the fullest extent
permitted by law, take any and all actions that it determines in its sole
discretion to be in the best interests of the Members, including, but not
limited to, any actions relating to (i) causing written notice by registered or
certified mail of the Company’s intention to dissolve to be mailed to each known
creditor of and claimant against the Company, (ii) the payment, settlement or
compromise of existing claims against the Company, (iii) the making of
reasonable provisions for payment of contingent claims against the Company and
(iv) the sale or disposition of the properties and assets of the Company.  It is
expressly understood and agreed that a reasonable time shall be allowed for the
orderly liquidation of the assets of the Company and the satisfaction of claims
against the Company so as to enable the Manager to minimize the losses that may
result from a liquidation.
 
 
SECTION 11. Transfer. At any such time as the Company has more than one Member,
no Member shall transfer, directly or indirectly, whether by sale, assignment,
gift, pledge, hypothecation, mortgage, exchange or otherwise (each, a
“Transfer”), all or any part of his, her or its limited liability company
interest in the Company to any other person without the prior written consent of
each of the other Members; provided, however, that this Section 11 shall not
restrict the ability of (x) any Member to Transfer (at any time) all or a
portion of its limited liability company interest in the Company to another
Member or (y) CCI to Transfer (at any time) all or a portion of its limited
liability company interest in the Company to any other person or entity.  For
the avoidance of doubt, nothing herein shall prohibit, restrict or limit in any
way the rights of Mr. Allen and CII to engage in the transactions set forth in
the New Exchange Agreement.  Upon the Transfer of a Member’s limited liability
company interest, the Manager shall provide notice of such Transfer to each of
the other Members and shall amend Exhibit B hereto to reflect the Transfer.
Notwithstanding the foregoing, (x) CII shall be permitted to Transfer (at any
time) its membership interest in the Company (or any portion thereof) to another
Allen Entity (as defined below), including in connection with a liquidation of
CII, and (y) the holders of capital stock of CII shall be permitted to Transfer
(at any time) shares of such capital stock (or any portion thereof) to an Allen
Entity or, so long as CII’s membership interest in the Company is Transferred to
one or more Allen Entities prior to or concurrently with the Transfer of such
capital stock, to any other person or entity.  For purposes hereof, “Allen
Entity” means from time to time any of (1) Mr.
 

--------------------------------------------------------------------------------


 
Allen, (2) any entity controlled by Mr. Allen, (3) any trust in which Mr. Allen
is the grantor, (4) the estate, spouse, immediate family members and heirs of
Mr. Allen, and (5) any trust created as a result of the death of Mr.
Allen.  “Controlled” shall mean the direct or indirect ownership of at least 50
% of the voting power and economic interest of an entity.
 
 
SECTION 12. Admission of Additional Members. The admission of additional or
substitute Members to the Company shall be accomplished by the approval required
under Section 4(b) and the amendment of this Agreement, including Exhibit B
hereto, in accordance with the provisions of Section 15(b), pursuant to which
amendment each additional or substitute Member shall agree to become bound by
this Agreement.
 
 
SECTION 13. Tax Status.  It is intended that the Company shall be treated as a
partnership for federal, state and local income tax purposes.  Notwithstanding
anything to the contrary in this Agreement, the Manager shall not take any
action that would result in the Company being treated as other than a
partnership or an entity disregarded from its owner for federal, state and local
income tax purposes (or refrain from taking any action, where omission would
have such result) without prior consent from all the Members.  All provisions of
this Agreement are to be construed so as to preserve such tax
status.  Additional provisions with respect to tax matters are set forth on
Exhibit C hereto.  The Members acknowledge and agree that transactions
consummated pursuant to the Joint Plan did not result in a termination of the
Company pursuant to Section 708 of the Code.
 
 
SECTION 14. Exculpation and Indemnification.
 
 
(a) Exculpation. Neither the Members, the Manager, the directors (if any) of the
Company, the officers of the Company, their respective affiliates, nor any
person who at any time shall serve, or shall have served, as a director,
officer, employee or other agent of any such Members, Manager, directors,
officers, or affiliates (a “Specified Agent”) shall be liable, in damages or
otherwise, to the Company or to any Member or any other Person for, and neither
the Company nor any Member shall take any action against such Members, Manager,
directors, officers, affiliates or Specified Agent, in respect of any Loss (as
defined below) which arises out of any acts or omissions performed or omitted by
such person pursuant to the authority granted by this Agreement, or otherwise
performed on behalf of the Company, or otherwise arising out of or relating to
the business and affairs of the Company, unless it is determined by a court of
competent jurisdiction that such Member, Manager, director, officer, affiliate,
or Specified Agent did not act in good faith, in the best interests of the
Company and within the scope of authority conferred on such person by this
Agreement or approved by the Manager, to the extent applicable. For purposes
hereof, “Loss” means any costs or expenses (including reasonable attorneys’ fees
and expenses), judgments, fines, losses, claims, damages, liabilities and
amounts paid in settlement in connection with any actual or threatened claim,
action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative.
 

--------------------------------------------------------------------------------


 
(b) No Recourse. Each Member shall look solely to the assets of the Company for
return of such Member’s investment, and if the property of the Company remaining
after the discharge of the debts and liabilities of the Company is insufficient
to return such investment, each Member shall have no recourse against the
Company, the other Members or their affiliates, except as expressly provided
herein; provided, however, that the foregoing shall not relieve any Member or
the Manager of any fiduciary duty or implied covenant of good faith and fair
dealing to the Members that it may have hereunder or under applicable law.
 
 
(c) Indemnification. In any threatened, pending or completed claim, action, suit
or proceeding to which a Member, a Manager, a director of the Company, any
officer of the Company, their respective affiliates, or any Specified Agent was
or is a party or is threatened to be made a party by reason of the fact that
such person is or was engaged in activities on behalf of the Company or
otherwise relating to the business and affairs of the Company, including without
limitation any action or proceeding brought under the Securities Act of 1933, as
amended, against a Member, a Manager, a director of the Company, any officer of
the Company, their respective affiliates, or any Specified Agent relating to the
Company, the Company shall to the fullest extent permitted by law indemnify and
hold harmless the Members, Manager, directors of the Company, officers of the
Company, their respective affiliates, and any such Specified Agents against
losses, damages, expenses (including  attorneys’ fees), judgments and amounts
paid in settlement actually and reasonably incurred by or in connection with
such claim, action, suit or proceeding; provided, however, that none of the
Members, Managers, directors of the Company, officers of the Company, their
respective affiliates or any Specified Agent shall be indemnified for actions
constituting bad faith, willful misconduct, or fraud. Any act or omission by any
such Member, Manager, director, officer, or any such affiliate or Specified
Agent, if done in reliance upon the opinion of independent legal counsel or
public accountants selected with reasonable care by such Member, Manager,
director, officer, or any such affiliate or Specified Agent, as applicable,
shall not constitute bad faith, willful misconduct, or fraud on the part of such
Member, Manager, director, officer, or any such affiliate or Specified Agent.
 
 
(d) Expenses. To the extent permitted by applicable law, expenses (including
reasonable legal fees) incurred by a Member, a Manager, a director of the
Company, any officer of the Company, their respective affiliates, or any
Specified Agent in such Person’s capacity as such in defending any claim,
action, suit, or proceeding shall, from time to time, be advanced by the Company
prior to the final disposition of such claim, action, suit, or proceeding upon
receipt by the Company of an undertaking by or on behalf of the Member, Manager,
director, officer, affiliate, or Specified Agent to repay such amount if it
shall be determined that such Person is not entitled to be indemnified as
authorized in Section 14(c).
 
 
(e) No Presumption. The termination of any claim, action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
any act or failure to act by a Member, a Manager, a director of the Company, any
officer of the Company, their respective affiliates or any Specified Agent
constituted bad faith, willful misconduct or fraud under this Agreement.
 

--------------------------------------------------------------------------------


 
(f) Limitation on Indemnification. Any such indemnification under this Section
14 shall be recoverable only out of the assets of the Company and not from the
Members.
 
 
(g) Reliance on the Agreement. To the extent that, at law or in equity, a
Member, Manager, director of the Company, officer of the Company or any
Specified Agent has duties (including fiduciary duties) and liabilities relating
thereto to the Company or to any Member or other person bound by this Agreement,
such Member, Manager, director, officer or any Specified Agent acting under this
Agreement shall not be liable to the Company or to any Member or other person
bound by this Agreement for its good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they restrict
the duties and liabilities of a Member, Manager, director of the Company,
officer of the Company or any Specified Agent otherwise existing at law or in
equity, are agreed by the parties hereto to replace such other duties and
liabilities of such Member, Manager, director or officer or any Specified Agent.
 
 
SECTION 15. Miscellaneous.
 
 
(a) Certificate of Limited Liability Company Interest. A Member’s limited
liability company interest may be evidenced by a certificate of limited
liability company interest executed by the Manager or an officer in such form as
the Manager may approve; provided that such certificate of limited liability
company interest shall not bear a legend that causes such limited liability
company interest to constitute a security under Article 8 (including Section
8-103) of the Uniform Commercial Code as enacted and in effect in the State of
Delaware, or the corresponding statute of any other applicable jurisdiction.
 
 
(b) Amendment. The terms and provisions set forth in this Agreement may be
amended by simple majority of the Votes unless such an amendment would
disproportionately affect a Member (each such Member, a “Disproportionately
Affected Member”) in which case the terms and provisions set forth in this
Agreement may be amended only by a written instrument executed by each such
Disproportionately Affected Member.  Notwithstanding the foregoing, one hundred
percent (100%) of the Votes shall be required to amend Section 4(b)(ii), Section
4(b)(iii), Section 6, Section 7, Section 8, Section 9, Section 11, Section 13,
Section 14 and this Section 15(b) of this Agreement and Exhibit C to this
Agreement.  Compliance with any term or provision set forth herein may be waived
only by a written instrument executed by each Member.  No failure or delay on
the part of any Member in exercising any right, power or privilege granted
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege granted
hereunder.
 
 
(c) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Members and their respective successors and assigns.
 

--------------------------------------------------------------------------------


 
(d) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to any
conflicts of law principles that would require the application of the laws of
any other jurisdiction.
 
 
(e) Severability. In the event that any provision contained in this Agreement
shall be held to be invalid, illegal or unenforceable for any reason, the
invalidity, illegality or unenforceability thereof shall not affect any other
provision hereof.
 
 
(f) Multiple Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
 
(g) Entire Agreement. This Agreement (together with the New Exchange Agreement,
the Joint Plan and all related documents, instruments and agreements
contemplated by the Joint Plan) constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes and replaces any
prior or contemporaneous understandings.
 
 
(h) Relationship between the Agreement and the Act. Regardless of whether any
provision of this Agreement specifically refers to particular Default Rules (as
defined below), (i) if any provision of this Agreement conflicts with a Default
Rule, the provision of this Agreement controls and the Default Rule is modified
or negated accordingly, and (ii) if it is necessary to construe a Default Rule
as modified or negated in order to effectuate any provision of this Agreement,
the Default Rule is modified or negated accordingly. For purposes of this
Section 15(h), “Default Rule” shall mean a rule stated in the Act which applies
except to the extent it may be negated or modified through the provisions of a
limited liability company’s Limited Liability Company Agreement.
 
 
(i)           Inspection.  Upon the request of any Member, the Manager shall
make reasonably available to the requesting Member the Company’s books and
records; provided, however, that the Manager shall have the right to keep
confidential from the Members, for such period of time as the Manager deems
reasonable, any information which the Manager reasonably believes to be in the
nature of trade secrets or other information the disclosure of which the Manager
in good faith believes is not in the best interest of the Company or could
damage the Company or its business or which the Company is required by law or by
agreement with a third party to keep confidential.  Any such request,
inspection, or copying of information by a Member may be made by that Person or
that Person’s agent or attorney.
 
 
(j) Financial Statements.  The Manager shall cause annual audited financial
statements to be sent to each Member not later than 90 days after the close of
the calendar year, but in no event later than when CCI receives such statements.
The report shall contain a balance sheet as of the end of the calendar year and
an income statement and statement of cash flow for the calendar year. Such
financial statements shall be prepared in accordance with generally accepted
 

--------------------------------------------------------------------------------


 
accounting principles consistently applied and be accompanied by the report
thereon of the independent accountants engaged by the Company.  Notwithstanding
the foregoing, the audited financial statements of CCI shall satisfy this
Section 15(j) to the extent that such financials statements do not reflect the
financials or assets of other material operations.  In addition, the Manager
shall provide any Member with such periodic operating and financial reports of
the Company as such Member may from time to time reasonably request.
 
 
(k) Parties in Interest.  Except as expressly provided in the Act and Section 14
of this Agreement, nothing in this Agreement shall confer any rights or remedies
under or by reason of this Agreement on any persons other than the Members and
their respective heirs, representatives, successors and permitted assigns nor
shall anything in this Agreement relieve or discharge the obligation or
liability of any third person to any party to this Agreement, nor shall any
provision give any third person any right of subrogation or action over or
against any party to this Agreement.
 
 
(l) Notices.  Any notice to be given to any party hereto in connection with this
Agreement shall be in writing (which may include facsimile) and shall be deemed
to have been given and received when delivered to the address of the receiving
party as specified on the signature pages hereof. Any party may, at any time by
giving five (5) days’ prior written notice to the other parties, designate any
other address in substitution of the foregoing address to which such notice
shall be given.
 

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date first above written.
 
CHARTER COMMUNICATIONS, INC., a Delaware corporation, as Member and Manager




By:  __________________________      
Name:
Title:
 
Address for notices:
__________________________      
__________________________      
__________________________      
 
 


CHARTER INVESTMENT, INC., a Delaware corporation




By:  __________________________      
Name:              William L. McGrath
Title:                Vice President
 
Address for notices:
c/o Vulcan Inc.
505 Fifth Avenue South, Suite 900
Seattle, Washington 98104
Attention:  General Counsel
Facsimile:  (206) 342-3347
 
CHARTER COMMUNICATIONS HOLDING COMPANY LLC, a Delaware limited liability company
 
 
By:  __________________________         
Name:
Title:
 
Address for notices:
__________________________      
__________________________      
__________________________     
 
 
[Signature Page to Amended and Restated Limited Liability Company Agreement of
Charter Communications Holding Company, LLC]


--------------------------------------------------------------------------------


 


 




EXHIBIT A
 
Officers
 
Neil Smit
President and Chief Executive Officer
Michael J. Lovett
Executive Vice President and Chief Operating Officer
Eloise E. Schmitz
Executive Vice President and Chief Financial Officer
Gregory L. Doody
Executive Vice President and General Counsel
Grier C. Raclin
Executive Vice President and Chief Administrative Officer
Marwan Fawaz
Executive Vice President and Chief Technology Officer
Ted W. Schremp
Executive Vice President and Chief Marketing Officer
Joshua L. Jamison
Steven E. Apodaca
President, East Operations
President, West Operations
Greg S. Rigdon
Senior Vice President -  Corporate Development
Joseph R. Stackhouse
Senior Vice President -  Customer Operations
Jay E. Carlson
Senior Vice President - Information Technology
Kevin D. Howard
Vice President, Controller and Chief Accounting Officer
Thomas M. Degnan
Vice President - Finance and Corporate Treasurer
Richard R. Dykhouse
Vice President, Associate General Counsel and Corporate Secretary
Paul J. Rutterer
Assistant Secretary

 



--------------------------------------------------------------------------------


 
 
EXHIBIT B
 
 


 
Member
 
Capital Account
 
Units
         
Charter Communications, Inc.
 
$[•]
 
99
         
Charter Investment, Inc.
 
$[•]
 
1

 


 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
 
TAX AND ACCOUNTING MATTERS
 
SECTION 1.                           Capital Accounts.
 
 
(a) Maintenance of Capital Accounts; Determination of Profits and Losses;
General Rules. A separate “Book Capital Account” (as defined in Section 1(b) of
this Exhibit C) shall be maintained for each Member in accordance with the
provisions of this Section 1.  Similarly, the “Profits” or “Losses” (as defined
in Section 2(a) of this Exhibit C) shall be determined by the Company.
 
 
(b) Book Capital Accounts.  A capital account (the “Book Capital Account”) for
each Member shall be maintained at all times during the term of the Company in
accordance with this Section 1(b) and the capital accounting rules set forth in
Section 1.704-1(b)(2)(iv) of the Income Tax Regulations, as the same may be
amended from time to time (“Income Tax Regulations”).  The Company shall make
all adjustments required by Section 1.704-1(b)(2)(iv), including, without
limitation, the adjustments contained in Section 1.704-1(b)(2)(iv)(g) of the
Income Tax Regulations (relating to Section 704(c) property).  In the event that
at any time during the term of the Company beginning on the day immediately
following the Effective Date it shall be determined that the Book Capital
Accounts shall not have been maintained as required by this Section 1(b), then
said accounts shall be retroactively adjusted so that the same shall conform to
this Section 1(b).
 
 
i) Initial Book Capital Accounts.  The “Initial Book Capital Account” of a
Member, as of the date of this Agreement, shall be equal to the amount set forth
on Exhibit B of the Agreement.
 
 
ii) Determination of Book Items.  Consistent with the provisions of Section
1.704-1(b)(2)(iv)(g)(3) of the Income Tax Regulations: (1) “Book Depreciation”
(which means the depreciation, depletion or amortization deduction or allowance
that shall be allowable to the Company with respect to an item of property of
the Company, determined in the manner hereinafter set forth) for each item of
property of the Company shall be the amount that bears the same relationship to
the “Gross Asset Value” of such item of property of the Company as the “Tax
Depreciation” (which means the depreciation, depletion, amortization deduction
or allowance as determined for federal income tax purposes) with respect to such
item of property of the Company for such year bears to the “adjusted basis”
(within the meaning of Section 1011(a) of the Internal Revenue Code of 1986, as
amended (the “Code”)) of such item of property of the Company; and (2) “Book
Gain or Loss” shall be the gain or loss recognized by the Company from the sale,
other disposition or revaluation (as provided in the definition of “Gross Asset
Value” below) of property of the Company (such gain or loss determined by
reference to the Gross Asset Value, and not the adjusted tax basis, of such
property to the Company).  If an item of property of
 

--------------------------------------------------------------------------------


 
the Company shall have an “adjusted basis” (as defined in the preceding
sentence) equal to zero, Book Depreciation shall be determined under a
reasonable method, which method shall be selected by the Manager; provided that
with respect to any item of property with an adjusted basis of zero as of the
Effective Date, Book Depreciation shall be determined consistent with past
practice.
 
 
iii) Book Adjustments on Distributions.  With respect to all distributions of
property to the Members, such distribution shall comply with the provisions
contained in Section 1.704-1(b)(2)(iv)(e) of the Income Tax Regulations
(relating to adjustments to Member’s Book Capital Accounts in connection with
such distributions) and all allocations and adjustments made in connection
therewith shall be in accordance with Section 2 of this Exhibit C.
 
 
iv) Section 704(b) Compliance.  The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Book Capital
Accounts are intended to comply with Section 704(b) of the Code and with the
Income Tax Regulations promulgated thereunder (and shall be interpreted and
applied in a manner consistent with such Income Tax Regulations).  In the event
the Manager shall determine that it is prudent to modify the manner in which the
Book Capital Accounts, or any debits or credits thereto, are computed in order
to comply with Section 704(b) of the Code and with Income Tax Regulations
promulgated thereunder, then the Manager may make such modification, provided
that any change in the manner of maintaining Book Capital Accounts shall not
materially alter the economic arrangement between the Members.
 
 
SECTION 2.  
Allocation of Income, Losses and Deductions for Book and Tax Purposes.

 
 
(a) Profits and Losses.  The “Profits” or “Losses” of the Company (which means
the Company’s taxable income or loss, respectively, as calculated in accordance
with Section 703(a) of the Code (with, however, (1) all items of income, gain,
loss or deduction required to be stated separately pursuant to Section 703(a)(1)
of the Code being included in such taxable income or loss, (2) any income and
gain that is exempt from federal income tax, and all expenditures made by the
Company described in Section 705(a)(2)(B) of the Code (or treated as
expenditures so described pursuant to Section 1.704-1(b)(2)(iv)(i) of the Income
Tax Regulations) being included in such Profits or Losses, (3) Book Depreciation
(and not Tax Depreciation) including without limitation all items of Member
Nonrecourse Deductions (as defined in Section 2(c) of this Exhibit C)) being
included in calculating such Profits or Losses, and (4) Book Gain or Loss (and
not Tax Gain or Loss (as defined in Section 2(b)(i) of this Exhibit C)) being
included in calculating such Profits or Losses), but excluding in such
calculation the amounts allocated under Sections 2(b) and (d) of this Exhibit C)
for each fiscal year of the Company, shall be determined and allocated to each
of the Members in the following order and priority:
 
 
i) Profit and Loss.  Except as otherwise provided in this Agreement, Profit (and
items thereof) and Loss (and items thereof) shall be allocated among the
Member’s Book Capital Accounts such that the Book Capital Accounts of the
Members (after the Book Capital
 

--------------------------------------------------------------------------------


 
Accounts have been adjusted to reflect all prior capital contributions and
distributions for the relevant fiscal year and increased by each Member’s share
of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain) are as nearly
as possible equal (proportionately) to the amounts that would be distributed to
the Members if (1) all of the assets of the Company were sold to a third party
for cash in an amount equal to their Gross Asset Value (except assets actually
sold during the fiscal year shall be treated as sold for the consideration
received therefore), (2) the Company satisfied all of its liabilities in
accordance with their terms (limited with respect to each nonrecourse liability
to the Gross Asset Value of the assets securing such liability), and (3) all of
the Company assets were distributed in liquidation of the Company in accordance
with Section 8 of this Agreement.  The Manager may, in its discretion, make such
other assumptions as it deems necessary or appropriate in order to effectuate
the intended economic arrangement of the Members.  Notwithstanding anything else
in this Agreement or this Exhibit C to the contrary, the provisions of the
Existing LLC Agreement, taking into account each Member’s Percentage Interest
(as defined in the Existing LLC Agreement) immediately before the transactions
contemplated by the Joint Plan, shall govern with respect to allocations of
income, gain, loss, credit and deduction for the period up to and including the
Effective Date, including any items of income, gain, loss, credit and deduction
arising on the Effective Date and/or arising as a result of the transactions
effective as of the Effective Date, as contemplated by the Joint Plan.
 
 
The assets of the Company shall be revalued as of the Effective Date in
accordance with Section 1.704-1(b)(2)(iv)(f) of the Income Tax Regulations.  For
purposes of this Section 2, “Gross Asset Value” shall mean, with respect to any
asset, the gross fair market value of such asset as of the Effective Date,
except as follows:
 
 
(1) the initial Gross Asset Value of any asset contributed by a Member to the
Company after the Effective Date shall be the gross fair market value of such
asset at the time of such contribution as determined in good faith by the
Manager and the initial Gross Asset Value of any other asset acquired by the
Company after the Effective Date shall be equal to its cost, within the meaning
of Section 1012 of the Code;
 
 
(2) the Gross Asset Values of all Company assets may, in the discretion of the
Manager, be adjusted to equal their respective gross fair market values, as
reasonably determined by the Manager, as of the following times:  (i) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis capital contribution; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Company property as consideration for an interest in the Company; (iii) the
liquidation of the Company within the meaning of Section 1.704-1(b)(2)(ii)(g) of
the Income Tax Regulations or as otherwise provided in the Income Tax
Regulations; and (iv) at any other time the Manager reasonably deems
appropriate;
 
 
(3) the Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value of such asset on the date of distribution (taking
Section 7701(g) of the Code into account), as reasonably determined by the
Manager;
 

--------------------------------------------------------------------------------


 
(4) the Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Book Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Income Tax Regulations and this Exhibit
C; provided, however, that Gross Asset Values shall not be adjusted pursuant to
this clause (4) to the extent the Manager reasonably determines that an
adjustment pursuant to clause (2) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (4); and
 
 
(5) if the Gross Asset Value of an asset has been determined or adjusted
pursuant to clause (1), (2) or (4) above, such Gross Asset Value shall
thereafter be adjusted by the Book Depreciation taken into account with respect
to such asset for purposes of computing Profits and Losses.
 
 
(b) Tax Allocations.
 
 
i) Tax Gain or Loss.  The gain or loss for United States federal income tax
purposes from the sale or other disposition of property of the Company (“Tax
Gain or Loss”) for each fiscal year of the Company shall be calculated and
reflected to the Members as provided in this Section 2(b).  Tax Gain or Loss for
purposes of this Section shall be calculated (1) without including any income
from interest on any deferred portion of the sale price and (2) without
including in the tax basis of the property of the Company any remaining special
basis adjustment to property of the Company under Section 732(d) or 743 of the
Code except to the extent that such special basis adjustment is allocated to the
common basis of property of the Company under Section 1.734-2(b)(1) of the
Income Tax Regulations.  The Members agree that the tax effects of any special
basis adjustment that is not included in the calculation of tax gain or loss in
accordance with clause (2) of the preceding sentence shall be separately
reflected in calculating the tax gain or loss of the Member to whom such special
basis adjustment relates.
 
 
ii) Section 704(c) Property.  In the case of “Section 704(c) Property” (as
hereinafter defined), Tax Gain or Loss (as the case may be) and Tax Depreciation
shall be allocated in accordance with the requirements of Section 704(c) of the
Code and the Income Tax Regulations thereunder and such other provisions of the
Code as govern the treatment of Section 704(c) Property.  Such allocations shall
be made in accordance with the “traditional method” as set forth in Section
1.704-3(b) of the Income Tax Regulations.  As used herein, “Section 704(c)
Property” means (i) each item of property of the Company which is contributed to
the Company (or which was contributed to the Company prior to the Effective
Date) and to which Section 704(c) of the Code or Section 1.704-1(b)(2)(iv)(d) of
the Income Tax Regulations applies, and (ii) each item of property of the
Company which, as contemplated by Section 1.704-1(b)(4)(i) and other analogous
provisions of the Income Tax Regulations, is governed by the principles of
Section 704(c) of the Code (or principles analogous to the principles contained
in Section 704(c) of the Code) by virtue of (a) an increase or decrease in the
Book Capital Accounts of the Members to reflect a revaluation of property of the
Company on the Company’s books as provided by Section
 

--------------------------------------------------------------------------------


 
1.704-1(b)(2)(iv)(f) of the Income Tax Regulations (including revaluations
occurring prior to the Effective Date), (b) the fact that it constitutes a
receivable, account payable, or other accrued but unpaid item which, under
principles analogous to those applying to an item of property of the Company
having an adjusted tax basis that differs from its Gross Asset Value, is treated
as an item of property described in Section 1.704-1(b)(2)(iv)(g)(2) of the
Income Tax Regulations, or (c) any other provision of the Code or the Income Tax
Regulations (including, without limitation, Section 1.704-1(b)(4)(i) of the
Income Tax Regulations) as the same may from time to time be construed, to the
extent that, and for so long as, such item of property of the Company continues
to be governed by the principles of Section 704(c) of the Code (or principles
analogous to the principles contained in Section 704(c) of the Code).  The
allocation of tax items shall except as provided otherwise in this Exhibit C or
the Code and the Income Tax Regulations follow the allocation of book items.
 
 
(c) Exceptions.
 
 
i) Limitations.
 
 
(1) General Limitation.  Notwithstanding anything to the contrary contained in
this Section 2 of Exhibit C, no allocation of Loss shall be made to a Member
which would cause such Member (a “Restricted Member”) to have a deficit balance
(or increase such deficit balance) in its Adjusted Book Capital Account which
exceeds the sum of such Member’s share of Company Minimum Gain and such Member’s
share of Member Nonrecourse Debt Minimum Gain.  If the limitation contained in
the preceding sentence would apply to cause an item of loss or deduction to be
unavailable for allocation to a Restricted Member, then such item of loss or
deduction shall be allocated between or among Members who are not Restricted
Members in accordance with such  Members’ Percentage Interests.  If all members
are Restricted Members, items of loss or deduction shall be allocated among all
Members in accordance with their Percentage Interests.
 
 
(2) Members Nonrecourse Deductions.  Notwithstanding anything to the contrary
contained in this Section 2, any and all items of loss and deduction and any and
all expenditures described in Section 705(a)(2)(B) of the Code (or treated as
expenditures so described pursuant to Section 1.704-1(b)(2)(iv)(i) of the Income
Tax Regulations) that are (in accordance with the principles set forth in
Section 1.704-2(i)(2) of the Income Tax Regulations) attributable to Member
Nonrecourse Debt (collectively, “Member Nonrecourse Deductions”) shall be
allocated to the Member that bears the Economic Risk of Loss for such Member
Nonrecourse Debt.  If both Members bear such Economic Risk of Loss, such Member
Nonrecourse Deductions shall be allocated between or among Members in accordance
with the ratios in which they share such Economic Risk of Loss.  If both Members
bear such Economic Risk of Loss for different portions of Member Nonrecourse
Debt, each such portion shall be treated as a separate Member Nonrecourse Debt.
 
 
ii) Minimum Gain Chargebacks.
 

--------------------------------------------------------------------------------


 
(1) Company Minimum Gain.  Except to the extent provided in Section
1.704-2(f)(2), (3), (4) and (5) of the Income Tax Regulations, if there is, for
any fiscal year of the Company, a net decrease in Company Minimum Gain, there
shall be allocated to each Member, before any other allocation pursuant to this
Section 2 is made under Section 704(b) of the Code of the Company items for such
fiscal year, items of income and gain for such year (and, if necessary, for
subsequent years) equal to the Member’s share of the net decrease in Company
Minimum Gain.  A Member’s share of the net decrease in Company Minimum Gain is
(i) the amount of such total net decrease multiplied by the Member’s percentage
share of the Company’s minimum gain at the end of the immediately preceding
taxable year, and (ii) in the event that a Member’s share of the net decrease in
Company Minimum Gain results from a revaluation, the increase in such Member’s
Book Capital Account attributable to such revaluation to the extent the
reduction in minimum gain is caused by the revaluation determined in accordance
with Section 1.704-2(g)(1) and (2) of the Income Tax Regulations.  Items of
income and gain to be allocated pursuant to the foregoing provisions of this
Section 2(c)(ii)(1) shall consist first of gains recognized from the disposition
of items of property of the Company subject to one or more Nonrecourse
Liabilities of the Company, and then of a pro rata portion of the other items of
Company income and gain for that year.  This Section 2(c)(ii)(1) is intended to
comply with the minimum gain chargeback requirement in the Income Tax
Regulations and shall be interpreted consistently therewith.
 
 
(2) Company’s Nonrecourse Debt Minimum Gain.  Except to the extent provided in
Section 1.704-2(i)(4) of the Income Tax Regulations, if there is, for any fiscal
year of the Company, a net decrease in the Member Nonrecourse Debt Minimum Gain,
there shall be allocated to each Member that has a share of the Member
Nonrecourse Debt Minimum Gain at the beginning of such fiscal year before any
other allocation pursuant to this Section 2 (other than an allocation required
pursuant to Section 2(c)(ii)(1) of this Exhibit C) is made under Section 704(b)
of the Code for such fiscal year, items of income and gain for such year (and,
if necessary, for subsequent years) equal to such Member’s share of the net
decrease in the Member Nonrecourse Debt Minimum Gain.  The determination of a
Member’s share of the net decrease in the Member Nonrecourse Debt Minimum Gain
shall be made in a manner consistent with the principles contained in Sections
1.704-2(i)(5) and 1.704-2(g)(1) and (2) of the Income Tax Regulations.  The
determination of which items of income and gain to be allocated pursuant to the
foregoing provisions of this Section 2(c)(ii)(2) shall be made in a manner that
is consistent with the principles contained in Sections 1.704-2(f)(6), (i)(4)
and (j)(2) of the Income Tax Regulations.  This Section 2(c)(ii)(2) is intended
to comply with the minimum gain chargeback requirement in Section 1.704-2(i)(4)
of the Income Tax Regulations and shall be interpreted consistently therewith.
 
 
iii) Nonrecourse Deductions.  Nonrecourse Deductions for any fiscal year shall
be specially allocated among the Members in accordance with their Percentage
Interests.
 
 
iv) Certain Defined Terms.  For purposes of this Exhibit C: (i) “Company Minimum
Gain” shall have the same meaning as “partnership minimum gain” as set forth in
Section 1.704-2(b)(2) of the Income Tax Regulations and the amount of Company
Minimum Gain, as well as any net increase or decrease in any Company Minimum
Gain for any taxable year shall be determined in accordance with the rules of
Section 1.704-2(d) of the Income Tax Regulations
 

--------------------------------------------------------------------------------


 
treating such Company Minimum Gain as partnership minimum gain; (ii) “Member
Nonrecourse Debt” shall have the meaning set forth in Section 1.704-2(b)(4) of
the Income Tax Regulations; (iii) “Member Nonrecourse Debt Minimum Gain” shall
have the same meaning as “partner nonrecourse debt minimum gain” as set forth in
Section 1.704-2(i)(2) of the Income Tax Regulations; (iv) “Nonrecourse
Liability” shall have the meaning set forth in Section 1.704-2(b)(3) of the
Income Tax Regulations; (v) “Adjusted Book Capital Account” means the Book
Capital Account of a Member reduced by any adjustments, allocations or
distributions described in Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the
Income Tax Regulations; (vi) “Economic Risk of Loss” shall have the meaning set
forth in Section 1.752-2(b)-(j) of the Income Tax Regulations; (vii)
“Nonrecourse Deductions” shall have the meaning set forth in Section
1.704-2(b)(1) of the Income Tax Regulations.
 
 
v) Code Section 754 Adjustments. As of the Effective Date and upon consummation
of the Joint Plan, the Company shall have in place and the Manager shall cause
the Company to file an election under Section 754 of the Code (and applicable
provisions of state and local law).  Pursuant to Section 1.704-1(b)(2)(iv)(m) of
the Income Tax Regulation, to the extent an adjustment to the adjusted tax basis
of any Member asset under Sections 734(b) or 743(b) of the Code is required to
be taken into account in determining Book Capital Accounts, the amount of such
adjustment to the Book Capital Accounts shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Book Capital
Accounts are required to be adjusted pursuant to Section 1.704-1(b)(2)(iv)(m) of
the Income Tax Regulations.
 
 
(d) Tax and Accounting Matters.
 
 
i) Qualified Income Offset.  Notwithstanding anything to the contrary in this
Exhibit C, in the event any Member unexpectedly receives any adjustments,
allocations or distributions described in Section 1.704-1(b)(2)(ii)(d)(4), (5)
or (6) of the Income Tax Regulations, there shall be specially allocated to such
Member such items of Company income and gain, at such times and in such amounts
as will eliminate as quickly as possible the deficit balance (if any) in its
Book Capital Account (in excess of the sum of such Member’s share of Company
Minimum Gain and such Member’s share of Member Nonrecourse Debt Minimum Gain)
created by such adjustments, allocations or distributions.
 
 
ii) Gross Income Allocation.  In the event any Member has a deficit balance (if
any) in its Book Capital Account (in excess of the sum of such Member’s share of
Company Minimum Gain and such Member’s share of Member Nonrecourse Debt Minimum
Gain) at the end of any fiscal year, each such Member shall be specially
allocated items of Company income and gain in the amount of such excess as
quickly as possible, provided that an allocation pursuant to this Section
2(d)(ii) shall be made only if and to the extent that such Person would have a
deficit balance (if any) in its Book Capital Account (in excess of the sum of
such Member’s share of Company Minimum Gain and such Member’s share of Member
Nonrecourse Debt Minimum Gain)
 

--------------------------------------------------------------------------------


 
after all other allocations provided for in this Exhibit C have been made as if
Section 2(d)(i) and this Section 2(d)(ii) were not in this Exhibit C.
 
 
(e) Nonrecourse Liabilities for Purposes of Section 752.  As permitted by
Section 1.752-3(a)(3) of the Income Tax Regulations, the Members hereby specify
that excess Nonrecourse Liabilities of the Company shall be allocated first to
each Member up to the amount of built-in gain that is allocable to such Member
on Section 704(c) Property where such Section 704(c) Property is subject to the
Nonrecourse Liability to the extent that such built-in gain exceeds the amount
of liabilities allocated pursuant to Section 1.752-3(a)(2) of the Income Tax
Regulations with respect to such property.  To the extent the excess Nonrecourse
Liabilities exceed the amount of such built-in gain, remaining excess
Nonrecourse Liabilities shall then be allocated in accordance with the Members’
Percentage Interests.  The amount of Nonrecourse Liabilities allocated to any
Member shall be adjusted to reflect any transfer of interests, diminution and/or
increase in Percentage Interests or diminution and/or increase in any built-in
gain allocable to any Member pursuant to section 704(c) of the Code, taking into
account an adjustment for any such diminution and/or increase in Percentage
Interests.
 
 
SECTION 3. No Deficit Funding Obligation.
 
 
Notwithstanding anything to the contrary contained in this Exhibit C or in the
Agreement, no Member having a negative balance in its Book Capital Account shall
have any obligation to the Company or to any other Member to restore its Book
Capital Account to zero.
 
 
SECTION 4. Order of Application.
 
 
For purposes of this Exhibit C, the provisions set forth in the Agreement and
this Exhibit C shall be applied in the order and manner provided in Section
1.704-2 of the Income Tax Regulations.
 
 
SECTION 5.  
Allocations in Connection with Transfer of Member Interests.

 
 
Upon the effective date of a valid direct or indirect transfer of all or part of
an interest in the Company pursuant to the New Exchange Agreement,  CII and Mr.
Allen shall specify a “closing of the books” or “pro rata” method with respect
to the allocation of  items of income, deduction, gain, loss and/or credit of
the Company in accordance with Section 706(d) of the Code; provided, however,
that with respect to any transaction pursuant to the Joint Plan, all
cancellation of indebtedness income shall be allocated using a “closing of the
books” method pursuant to the Existing LLC Agreement.
 
 
SECTION 6. Tax Matters Partner.
 

--------------------------------------------------------------------------------


 
(a) Tax Matters Partner.  The Manager shall be the “tax matters partner” of the
Company as such term is defined in Section 6231(a)(7) of Code (“Tax Matters
Partner”), and it shall serve as such at the expense of the Company with all
powers granted to a tax matters partner under the Code.  Each Member shall give
prompt notice to each other Member of any and all notices it receives from the
Internal Revenue Service or any relevant state or local taxing authority
concerning the Company, or its federal, state or local income tax return.  The
Tax Matters Partner shall at the Company’s expense furnish the Members with
status reports regarding any negotiation between the Internal Revenue Service
(or any relevant state or local taxing authority) and the Company, and each
Member, if it so requests, may participate in such negotiation.  The Tax Matters
Partner shall not enter into any settlement with any taxing authority (federal,
state or local), or extend the statute of limitations, on behalf of the Company
or the Members without the approval of the Members.
 
 
(b) Books and Records.  The Manager shall maintain books and records of the
Company as may be required in connection with the preparation and filing of the
Company’s required United States federal, state and local income tax returns or
other tax returns or reports of foreign jurisdictions.  All such books and
records shall at all times be made available at the principal office of the
Manager and shall be open to the reasonable inspection and examination by the
Members or their duly authorized representatives during normal business hours
upon reasonable advance notice.
 
 
(c) Tax Returns.  The Manager shall use commercially reasonable efforts to cause
the Company’s accountants, as soon as practicable after the end of each fiscal
year of the Company but in no event later than July 15, to (i) prepare and
submit drafts of the Company’s federal, state and local tax returns to the
Members and (ii) prepare and deliver to each Member such information as is
necessary to complete such Member’s federal, state and local tax or information
returns.  The Manager shall also use commercially reasonable efforts to cause
the Company’s accountants, as soon as practicable after the end of any short
taxable year of a Member with respect to the Company, but in no event later than
225 days after the end of such short taxable year, to prepare and submit
estimates to such Member of such information as is necessary to permit such
Member to prepare its federal, state and local tax or information returns.  The
costs of such preparation and review, and the costs of any revisions or
supplements to such tax returns or information statements required as a result
of such review, shall be a Company expense.  The Manager shall use diligent
efforts to have the Company’s accountants prepare and file final federal, state
and local tax returns for the Company no later than the initial statutory filing
date therefore (subject to any extension obtained from the Internal Revenue
Service relating thereto).
 